Title: To Thomas Jefferson from James Madison, 26 March 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Mar. 26 1825
                    I recd some days ago yours of Mar. 10. The last mail brought me that of Mar 22. inclosing the letter of Col. Barbour & your answer, both of which I return. If you have not satisfied him of the value of your proposition, he must at least be convinced of the unreasonableness of his own. I have not yet seen him since I recd your letter requesting me to do so, having been confined by a very bad cold attended with continual fever. I am so far recovered now that if tomorrow be a good day I will ride over to his house. It appeared of the less consequence to add my efforts to yours, as it was known that he had publickly spoken of the offer made him, and of his determination not to accept it but as an adjunct to the office he holds. It is possible that your letter may produce a favorable reconsideration of the subject: but I suspect he is secretly influenced by a belief that a professorship does not lead so directly to the Judicial goal to which he has an eye, as the path he is now in. Should it be impossible to obtain him I am as much at a nonplus as you are. Of Preston I have no hope. Of Robertson I have no knowledge: nor have I an opportunity of consulting with any competent Judge of his qualifications & public standing. Mr Loyal’s opinion is a bad omen of the result if he should be named for the decision of the Board. I shall not fail however to sound for his character wherever information may be hoped for. We must not forget that an able professor only will comport with the rank of the University. or compete successfully with the Law Schools now bidding for Students.I do not think you ought to consider the refusal of Barbour as calling for a meeting of the Visitors before there be some chance of an efficient one. An abortive meeting would make every thing worse. and rather than be forced into a bad appointment, it might be better to wait the return of Barbour from his spring Circuits which will be very early in June, if not within May, and let him take the chair till Sepr